   AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                          Sheet 1



                                             UNITED STATES DISTRICT COURT
                                          Eastern District
                                        __________         of Pennsylvania
                                                     District  of __________
                                                           )
                 UNITED STATES OF AMERICA                  )      JUDGMENT IN A CRIMINAL CASE
                             v.                            )
                                                           )
                    MARQUISE SCHAEFFER                            Case Number: DPAE2:17-CR-000370-001
                                                           )
                                                           )      USM Number: 76144-066
                                                           )
                                                           )       Kathleen M. Gaughan, Esq.
                                                           )      Defendant’s Attorney
   THE DEFENDANT:
   ✔ pleaded guilty to count(s)
   G                                     1 and 2 of the Indictment

   G pleaded nolo contendere to count(s)
      which was accepted by the court.
   G was found guilty on count(s)
      after a plea of not guilty.

   The defendant is adjudicated guilty of these offenses:

   Title & Section ?                 Nature of Offense                                                                            Offense Ended          Count
    18:1951(a) and 18:2                Attempted robbery which interferes with interstate commerce; and aiding and abetting        7/30/2016              1

    18:924(c)(1)                       Brandishing, using, and carrying a firearm during and in relation to a crime of violence    7/30/2016              2



          The defendant is sentenced as provided in pages 2 through                           7           of this judgment. The sentence is imposed pursuant to
   the Sentencing Reform Act of 1984.
   G The defendant has been found not guilty on count(s)
   G Count(s)                                                     G is         G are dismissed on the motion of the United States.
            It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
   or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
   the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                        9/25/2019
                                                                                       Date of Imposition of Judgment




                                                                                       Signature of Judge




                                                                                        Timothy J. Savage, United States District Judge
                                                                                       Name and Title of Judge


                                                                                        9/25/2019
                                                                                       Date




                                                                                                                             This page is always included when printing.
Print this page now           Reset this page
   AO 245B (Rev. 02/18) Judgment in Criminal Case
                        Sheet 2 — Imprisonment
                                                                                                        Judgment — Page    2         of   7
    DEFENDANT: MARQUISE SCHAEFFER
    CASE NUMBER: DPAE2:17-CR-000370-001

                                                               IMPRISONMENT
               The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
    term of:
     one (1) month on Count 1, and thirty-six (36) months on Count 2, to run consecutively to the term imposed on Count 1. Total
     term of imprisonment is thirty-seven (37) months.



         ✔ The court makes the following recommendations to the Bureau of Prisons:
         G
     That the defendant be designated to an institution as close as possible to Tampa, Florida.




         G
         ✔ The defendant is remanded to the custody of the United States Marshal.

         G The defendant shall surrender to the United States Marshal for this district:
               G at                                  G a.m.       G p.m.         on                                             .

               G as notified by the United States Marshal.

         G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               G before 2 p.m. on                                            .

               G as notified by the United States Marshal.
               G as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
    I have executed this judgment as follows:




               Defendant delivered on                                                       to

    at                                                 , with a certified copy of this judgment.



                                                                                                      UNITED STATES MARSHAL


                                                                             By
                                                                                                   DEPUTY UNITED STATES MARSHAL




                                                                                                                   Include this page when printing?
Print this page now           Reset this page                                                                                       Yes   No
   AO 245B (Rev. 02/18) Judgment in a Criminal Case
                        Sheet 3 — Supervised Release
                                                                                                         Judgment—Page     3    of        7
   DEFENDANT: MARQUISE SCHAEFFER
   CASE NUMBER: DPAE2:17-CR-000370-001
                                                        SUPERVISED RELEASE
   Upon release from imprisonment, you will be on supervised release for a term of :
    three (3) years on each of Counts 1 and 2, to run concurrently with each other. Total term of supervised release is three (3)
    years.




                                                       MANDATORY CONDITIONS

  1.    You must not commit another federal, state or local crime.
  2.    You must not unlawfully possess a controlled substance.
  3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               G The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
   4.    G You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
              restitution. (check if applicable)
   5.    G You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
   6.    G You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
              directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
              reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
   7.    G    You must participate in an approved program for domestic violence. (check if applicable)




   You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
   page.




                                                                                                                 Include this page when printing?
Print this page now           Reset this page                                                                                  Yes          No
    AO 245B (Rev. 02/18) Judgment in a Criminal Case
                         Sheet 3A — Supervised Release
                                                                                                   Judgment—Page         4        of         7
    DEFENDANT: MARQUISE SCHAEFFER
    CASE NUMBER: DPAE2:17-CR-000370-001

                                         STANDARD CONDITIONS OF SUPERVISION
    As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
    because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
    officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
          release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
          frame.
    2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
          when you must report to the probation officer, and you must report to the probation officer as instructed.
    3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
          court or the probation officer.
    4.    You must answer truthfully the questions asked by your probation officer.
    5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
          arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
          the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
          hours of becoming aware of a change or expected change.
    6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
          take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
          doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
          you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
          responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
          days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
          becoming aware of a change or expected change.
    8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
          convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
          probation officer.
    9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
    10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
          designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
    11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
          first getting the permission of the court.
    12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
          require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
          person and confirm that you have notified the person about the risk.
    13.   You must follow the instructions of the probation officer related to the conditions of supervision.



    U.S. Probation Office Use Only
    A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
    judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
    Release Conditions, available at: www.uscourts.gov.


    Defendant's Signature                                                                                     Date




                                                                                                                     Include this page when printing?
Print this page now          Reset this page                                                                                      Yes            No
     AO 245B (Rev. 02/18) Judgment in a Criminal Case
                          Sheet 3B — Supervised Release
                                                                                                Judgment—Page    5     of      7
    DEFENDANT: MARQUISE SCHAEFFER
    CASE NUMBER: DPAE2:17-CR-000370-001

                                        ADDITIONAL SUPERVISED RELEASE TERMS
     1. Defendant shall, with the help of the United States Probation Office, seek and maintain employment.

     2. Defendant shall refrain from the illegal possession and/or use of drugs and shall submit to urinalysis or other forms of
     testing to ensure compliance at the direction of the United States Probation Office.




                                                                                                        Include this page when printing?
Print this page now          Reset this page                                                                         Yes           No
   AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                          Sheet 5 — Criminal Monetary Penalties
                                                                                                            Judgment — Page        6     of        7
    DEFENDANT: MARQUISE SCHAEFFER
    CASE NUMBER: DPAE2:17-CR-000370-001
                                                  CRIMINAL MONETARY PENALTIES
         The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                           Assessment                  JVTA Assessment*                   Fine                      Restitution
    TOTALS            $ 200.00                     $                                  $                         $


    G The determination of restitution is deferred until                      . An Amended Judgment in a Criminal Case (AO 245C) will be entered
         after such determination.

    G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
         the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
         before the United States is paid.

    Name of Payee                                                      Total Loss**              Restitution Ordered              Priority or Percentage




    TOTALS                               $                         0.00           $                        0.00


    G     Restitution amount ordered pursuant to plea agreement $

    G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
          fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
          to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

    G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

          G the interest requirement is waived for the            G fine      G restitution.
          G the interest requirement for the           G fine      G      restitution is modified as follows:

    * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
    after September 13, 1994, but before April 23, 1996.
                                                                                                                          Include this page when printing?
Print this page now           Reset this page                                                                                           Yes            No
   AO 245B (Rev. 02/18) Judgment in a Criminal Case
                        Sheet 6 — Schedule of Payments
                                                                                                                 Judgment — Page      7      of           7
   DEFENDANT: MARQUISE SCHAEFFER
   CASE NUMBER: DPAE2:17-CR-000370-001

                                                         SCHEDULE OF PAYMENTS

   Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

   A     ✔ Lump sum payment of $
         G                                  200.00                due immediately, balance due

              G     not later than                                    , or
              G     in accordance with    G    C,    G    D,     G     E, or      G F below; or
   B     G Payment to begin immediately (may be combined with                  G C,         G D, or      G F below); or
   C     G Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                             (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

   D     G Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                             (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

   E     G Payment during the term of supervised release will commence within                     (e.g., 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

   F     G Special instructions regarding the payment of criminal monetary penalties:




   Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
   the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
   Financial Responsibility Program, are made to the clerk of the court.

   The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



   G Joint and Several
         Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
         and corresponding payee, if appropriate.




   G The defendant shall pay the cost of prosecution.
   G The defendant shall pay the following court cost(s):
   ✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
   G
          1. one Glock semi-automatic .40 caliber firearm, Model 22, serial number WPD88725; and
          2. any and all related ammunition
   Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
   interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.


                                                                                                                            Include this page when printing?
Print this page now         Reset this page                                                                                               Yes             No
